Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 7/2/21 and the interview on 7/13/21.  As directed by the amendment, claims 1-2, 5, 11-15, 18-19, 23-27, 29-30, 34, 38, 41-42, 44, 48, 51-55, 57-59, and 61 have been amended and no claims have been added nor cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-5, 7-15, 17-50, and 52-61.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kiri Lee Sharon 71,828 on 7/13/21.

The application has been amended as follows: 

In claim 11 line 6-7, the language “diameter Dout [mm], the at least one fluid discharging port opposed to an open end, said at least one” has been amended to read –diameter Dout [mm], said at least one--.
In claim 11 line 42-43, the language “linear movement of said at least one chamber gate, such that” has been amended to read –linear movement of said chamber gate, such that--.

In claim 12 line 3, the language “said predetermined amount Vsub” has been amended to read –said predetermined volume Vsub--.
sub” has been amended to read –said predetermined volume Vsub--.
In claim 12 line 11, the language “said predetermined amount Vsub” has been amended to read –said predetermined volume Vsub--.
In claim 12 line 13, the language “said predetermined amount Vsub” has been amended to read –said predetermined volume Vsub--.
In claim 12 line 19, the language “said predetermined amount Vsub” has been amended to read –said predetermined volume Vsub--.
In claim 12 line 26, the language “said predetermined amount Vsub” has been amended to read –said predetermined volume Vsub--.

In claim 24 line 2-3, the language “nosepiece is configured to be pierced after said at least one nosepiece cover is removed.” has been amended to read –nosepiece is configured to be pierced.--.

In claim 41 line 2-4, the language “nosepiece after removing said at least one nosepiece cover to provide said at least one fluid discharging outlet port.” has been amended to read –nosepiece.--.

In claim 50 line 2, the language “predetermined amount Vsub of said” has been amended to read –predetermined volume Vsub of said--.

Claim 51 has been cancelled.

In claim 52 line 10, the language “said amount rate dVsub/dtdeliver” has been amended to read -- an amount rate dVsub/dtdeliver --.


In claim 53 line 10, the language “said amount rate dVsub/dtdeliver” has been amended to read -- an amount rate dVsub/dtdeliver --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed device for delivering a predetermined amount of substance to a body cavity of a subject and the method thereof, the prior art is silent as to a device including at least one open-ended nosepiece enclosing the amount of the substance and having at least one fluid discharging outlet port and configured for placement in proximity to the body cavity, a base including at least one chamber configured to confine compressed pressurized gas at a predetermined volume and pressure, at least one valve in communication with the base and the chamber and having an active configuration which enables delivery of the substance and an inactive configuration which prevents delivery of the substance, the valve reconfigurable from the inactive to the active configuration within a predetermined period of time in which the gas is reliable upon reconfiguration of the valve to the active configuration from the chamber and enters the nosepiece and entrains the substance and exits via the outlet port into the body cavity, the valve including at least one sealing member adapted to seal the chamber containing the pressurized gas and prevent leakage thereof, the base including an air chamber gate interconnected with the sealing member, actuation of the valve provided by linear movement of the air chamber gate such that the sealing member is moved from its position and sealing is removed to allow the pressurized gas to exit the chamber, enter the nosepiece, and entrain the substance to be delivered to the body cavity as set forth in independent claim 1 and the method in claim 11.

While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/COLIN W STUART/Primary Examiner, Art Unit 3785